Allowability Notice
Response to Amendment
This communication is responsive to the applicant’s amendment dated 05/11/2022.  The applicant(s) amended claims 1, 4, 6, 8, 11, 13, 15, 18 and 19 are presently amended. Claims 21, 22 and 23 are presently canceled, and claims 7, 14 and 20 were canceled previously.

Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  

The Applicant incorporated the allowable subject matter indicated in the Non-Final Rejection dated 03/30/2022 into independent claims 1, 8, and 15. Therefore, the claims as a whole are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658